NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-2222
                                     ___________

                                   PETER SAUERS,
                                                       Appellant

                                            v.

              LOWER SOUTHAMPTON TWP; GALMAN GRP;
      NICO LANDSCAPING INC; VILLAGE STYLE COMMERCIAL RETAIL
                        A/K/A Stone Gate Village
                 ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 09-cv-05364)
                     District Judge: Honorable Berle M. Schiller
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 3, 2010
          Before: AMBRO, HARDIMAN and STAPLETON, Circuit Judges

                              (filed: December 13, 2010 )

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Peter Sauers, proceeding pro se, appeals the order dismissing his civil rights

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the following
reasons, we will affirm.

                                             I

       Sauers is a resident of Lower Southampton Township in Bucks County,

Pennsylvania. In 2008, he learned that the Township was considering rezoning a parcel

of land adjacent to his property from residential to commercial for the purpose of

building a shopping development. Sauers and his neighbors attended a public hearing in

December 2008 to voice their opposition. The debate apparently became heated; at one

point, a Township supervisor told Sauers that he needed to leave the township. At the

end of the hearing, the Board of Supervisors did not approve the rezoning.

       Then, in April 2009, the Board of Supervisors issued a public notice that they

would reconsider the rezoning issue. After a public hearing, the Board voted to rezone

the parcel for commercial development. Although Sauers tried to challenge the zoning

decision in state court, he was unsuccessful, in his view, because public records relating

to the decision have been concealed or altered. He has also received what he considers

harassing notices about false violations of various Township codes and regulations.

       In his amended complaint, Sauers raised several claims under federal and state

law. First, he alleged that the rezoning violated his substantive due process rights under

the United States Constitution and Pennsylvania law because (1) the rezoning diminished

the value and enjoyment of his home and (2) the decision was procured by fraud. He also

argued that his federal and state procedural due process rights were violated because the

                                             2
Township (1) failed to give him notice that it would reconsider the zoning decision and

(2) reconsidered the decision outside of the period authorized by Pennsylvania law.

Sauers further alleged that, under Pennsylvania law: (1) the Township violated

Pennsylvania‟s Right to Know and Open Records Law; (2) Township Supervisor Mike

Connelly defamed him when he told Sauers, “[y]ou should get out of this township like

you did Bensalem”; and (3) the Township issued Sauers a sham Notice of Violation in

retaliation for his objections to the rezoning.

       The Township filed a motion to dismiss under Rule 12(b)(6). The District Court

granted the motion, reasoning that Sauers failed to sufficiently allege a violation of his

federal due process rights. The District Court declined to exercise supplemental

jurisdiction over Sauers‟ state law claims, with the exception of his defamation/false light

claim, which the District Court dismissed as time-barred. Sauers filed a timely notice of

appeal.

                                              II

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district

court‟s decision to dismiss a complaint for failure to state a claim upon which relief may

be granted. See Dique v. New Jersey State Police, 603 F.3d 181, 188 (3d Cir. 2010). “In

deciding a motion to dismiss, all well-pleaded allegations of the complaint must be taken

as true and interpreted in the light most favorable to the plaintiffs, and all inferences must

be drawn in favor of them.” McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009)

                                                  3
(internal citation and quotation marks omitted). To withstand a Rule 12(b)(6) motion to

dismiss, “a complaint must contain sufficient factual matter, accepted as true, to „state a

claim to relief that is plausible on its face.‟” Ashcroft v. Iqbal, __ U.S. __, 129 S. Ct.

1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       We agree with the District Court that Sauers failed to allege a substantive due

process violation. To succeed on his federal substantive due process claim premised on a

zoning decision, Sauers must allege executive action that “shocks the conscience.” See

United Artists Theatre Circuit, Inc. v. Twp. of Warrington, 316 F.3d 392, 401 (3d Cir.

2003). This standard “encompasses „only the most egregious official conduct.‟” Id. at

400 (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)). A landowner‟s

mere disagreement with a municipality‟s zoning decision is insufficient to state a

substantive due process claim. See Eichenlaub v. Twp. of Indiana, 385 F.3d 274, 286 (3d

Cir. 2004). As the District Court correctly reasoned, Sauers‟s disagreement with the

zoning decision was insufficient to state a federal substantive due process claim. Sauers

contended that the Township‟s zoning decision was procured by fraud, thus satisfying the

“shocks the conscience” test. However, Sauers‟s conclusory allegation was also

insufficient to state a due process claim. See Iqbal, 129 S. Ct. at 1949.

       Next, Sauers alleged that the Township violated his right to procedural due

process. Sauers‟s claim that the Township denied him notice that the rezoning decision

would be reconsidered was plainly meritless. Sauers included a copy of the Township‟s

                                              4
notice for the April 2009 public meeting with his amended complaint, and he admitted in

the complaint that the Township sent him the notice. Sauers also argued that his

procedural due process rights were violated when the Township voted to approve the

rezoning measure after the period allowed by Pennsylvania law. However, as the District

Court reasoned, the statute to which Sauers referred -- 53 Pa. Stat. Ann. § 11002-A -- was

inapposite. Section 11002-A governs the time in which a party appealing a land use

decision by a zoning hearing board may seek review in a court of common pleas. It had

no bearing on whether the Township‟s Board of Supervisors could reconsider an earlier

rezoning decision, and Sauers has identified no other authority suggesting that the

Township‟s conduct was procedurally improper.

       We also agree with the District Court that Sauers‟s defamation and false light

claims were time-barred. Pennsylvania imposes a one-year statute of limitations on

defamation and false light claims. See Pa. Cons. Stat. Ann. § 5523(1). The allegedly

defamatory statement of which Sauers complained was uttered on December 10, 2008,

but he did not amend his complaint to include a claim for defamation or false light until

February 2010. See D. Ct. Doc. No. 10.

       Finally, it was appropriate for the District Court to decline to exercise jurisdiction

over Sauers‟s remaining state law claims. See Borough of W. Mifflin v. Lancaster, 45

F.3d 780, 788 (3d Cir. 1995) (“[W]here the claim over which the district court has

original jurisdiction is dismissed before trial, the district court must decline to decide the

                                               5
pendent state claims unless considerations of judicial economy, convenience, and fairness

to the parties provide an affirmative justification for doing so.”).

       Accordingly, we will affirm the judgment of the District Court.




                                              6